DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This NOA is in response to the amendment filed on 5/2/2022. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Patrick Murray (Reg. No. 69,188) on 6/28/2022. 
The claims should be amended to read as follows:
1. 	(Currently amended) An apparatus comprising:
at least one processing device comprising a processor coupled to a memory;
the at least one processing device being configured to perform steps of:
receiving, at a user interface of a trust platform configured to manage a plurality of cloud assets operating in clouds of two or more cloud service providers, a request by a user to access a given one of a subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which one or more workloads of a given entity run, the given cloud asset comprising a virtual computing resource running on a first one of the clouds of a first one of the two or more cloud service providers, the trust platform running on a second one of the clouds of a second one of the two or more cloud service providers;
determining, utilizing one or more application programming interfaces of the trust platform, whether the requesting user is registered with the trust platform as an authorized user for the given entity and the given asset;
generating, on the given cloud asset utilizing the one or more application programming interfaces of the trust platform, a temporary user account for the requesting user responsive to determining that the requesting user is registered with the trust platform as an authorized user for the given entity and the given asset, the temporary user account being provisioned for at least one of an operating system of the virtual computing resource and an application running on the virtual computing resource;
providing, via the user interface of the trust platform, access credentials for the temporary user account to the requesting user;
monitoring, utilizing the one or more application programming interfaces of the trust platform, use of the temporary user account on the given cloud asset; 
removing, utilizing the one or more application programming interfaces of the trust platform, the temporary user account from the given cloud asset based at least in part on the monitored use of the temporary user account on the given cloud asset; and
providing, at the user interface of the trust platform, a unified view of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which at least one of the one or more workloads of the given entity run.

2.	(Canceled)

3.	(Currently amended) The apparatus of claim [[2]] 1 wherein providing the unified view of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which said at least one of the one or more workloads of the given entity run comprises providing user interface features for initiating generation of temporary user accounts on respective ones of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which said at least one of the one or more workloads of the given entity run.

4.	(Currently amended) The apparatus of claim [[2]] 1 wherein providing the unified view of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which said at least one of the one or more workloads of the given entity run comprises providing user interface features for initiating removal of temporary user accounts from respective ones of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which said at least one of the one or more workloads of the given entity run.

5.	(Currently amended) The apparatus of claim [[2]] 1 wherein the unified view of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which said at least one of the one or more workloads of the given entity run comprises an asset management dashboard, the asset management dashboard comprising a pane comprising a table of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which said at least one of the one or more workloads of the given entity run, the pane comprising a set of user interface features for filtering the table of the cloud assets by one or more cloud asset attributes.

6.	(Currently amended) The apparatus of claim [[2]] 1 wherein monitoring use of the temporary user account on the given cloud asset comprises generating logs responsive to login and logout events on the given cloud asset that utilize the temporary user account, and wherein the unified view of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which said at least one of the one or more workloads of the given entity run comprises an audit report of login and logout events on the given asset that is created based at least in part on the generated logs.

15.	(Currently amended) A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform steps of:
receiving, at a user interface of a trust platform configured to manage a plurality of cloud assets operating in clouds of two or more cloud service providers, a request by a user to access a given one of a subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which one or more workloads of a given entity run, the given cloud asset comprising a virtual computing resource running on a first one of the clouds of a first one of the two or more cloud service providers, the trust platform running on a second one of the clouds of a second one of the two or more cloud service providers;
determining, utilizing one or more application programming interfaces of the trust platform, whether the requesting user is registered with the trust platform as an authorized user for the given entity and the given asset;
generating, on the given cloud asset utilizing the one or more application programming interfaces of the trust platform, a temporary user account for the requesting user responsive to determining that the requesting user is registered with the trust platform as an authorized user for the given entity and the given asset, the temporary user account being provisioned for at least one of an operating system of the virtual computing resource and an application running on the virtual computing resource;
providing, via the user interface of the trust platform, access credentials for the temporary user account to the requesting user;
monitoring, utilizing the one or more application programming interfaces of the trust platform, use of the temporary user account on the given cloud asset; 
removing, utilizing the one or more application programming interfaces of the trust platform, the temporary user account from the given cloud asset based at least in part on the monitored use of the temporary user account on the given cloud asset; and
providing, at the user interface of the trust platform, a unified view of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which at least one of the one or more workloads of the given entity run.

16.	(Canceled) 

17.	(Currently amended) The computer program product of claim [[16]] 15 wherein providing the unified view of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which said at least one of the one or more workloads of the given entity run comprises providing user interface features for initiating at least one of generation and removal of temporary user accounts on respective ones of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which said at least one of the one or more workloads of the given entity run.

18.	(Currently amended) A method comprising:
receiving, at a user interface of a trust platform configured to manage a plurality of cloud assets operating in clouds of two or more cloud service providers, a request by a user to access a given one of a subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which one or more workloads of a given entity run, the given cloud asset comprising a virtual computing resource running on a first one of the clouds of a first one of the two or more cloud service providers, the trust platform running on a second one of the clouds of a second one of the two or more cloud service providers;
determining, utilizing one or more application programming interfaces of the trust platform, whether the requesting user is registered with the trust platform as an authorized user for the given entity and the given asset;
generating, on the given cloud asset utilizing the one or more application programming interfaces of the trust platform, a temporary user account for the requesting user responsive to determining that the requesting user is registered with the trust platform as an authorized user for the given entity and the given asset, the temporary user account being provisioned for at least one of an operating system of the virtual computing resource and an application running on the virtual computing resource;
providing, via the user interface of the trust platform, access credentials for the temporary user account to the requesting user;
monitoring, utilizing the one or more application programming interfaces of the trust platform, use of the temporary user account on the given cloud asset; 
removing, utilizing the one or more application programming interfaces of the trust platform, the temporary user account from the given cloud asset based at least in part on the monitored use of the temporary user account on the given cloud asset; and
providing, at the user interface of the trust platform, a unified view of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which at least one of the one or more workloads of the given entity run;
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

19.	(Canceled)
20.	(Currently amended) The method of claim [[19]] 18 wherein providing the unified view of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which said at least one of the one or more workloads of the given entity run comprises providing user interface features for initiating at least one of generation and removal of temporary user accounts on respective ones of the subset of the plurality of cloud assets operating in the clouds of the two or more cloud service providers on which said at least one of the one or more workloads of the given entity run.
24.	(New) The computer program product of claim 15 wherein monitoring the use of the temporary user account on the given cloud asset comprises utilizing the one or more application programming interfaces of the trust platform to access a first plurality of monitoring tools operating in tenant environments of the clouds of the two or more cloud service providers and a second plurality of monitoring tools operating in management environments of the clouds of the two or more cloud service providers.

25.	(New) The computer program product of claim 15 wherein the trust platform is accessible via an application gateway running on the second cloud that provides load balancing and web application firewall functionality for users of client devices accessing the trust platform.

26.	(New) The method of claim 18 wherein monitoring the use of the temporary user account on the given cloud asset comprises utilizing the one or more application programming interfaces of the trust platform to access a first plurality of monitoring tools operating in tenant environments of the clouds of the two or more cloud service providers and a second plurality of monitoring tools operating in management environments of the clouds of the two or more cloud service providers.

Allowable Subject Matter
Claims 1, 3-11, 15, 17-18, and 20-26 are allowed. 
The following is an Examiner’s Statement of Reasons for Allowance: in interpreting the claims, in light of the specification and the applicant’s amendments filed on 5/2/2022, and subsequent changes made in this examiner’s amendment, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record cited or otherwise searched for and reviewed. The prior art does not teach all of the amended limitations of the independent claims and these limitations distinguish the claimed invention when taken in the environment of the full claim language. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441